      Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 1 of 8 PageID #:685




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 PATAGONIA, INC.,

                       Plaintiff,
                                                           Case No. 19-cv-04740
 v.
                                                          Judge Andrea R. Wood
 YIWU WENTOU IMPORT & EXPORT
 CO., LTD, YIWU WENTOU IMP & EXP                     Magistrate Judge M. David Weis
 CO., LTD, and YIWU CHARMTON
 IMPORT & EXPORT CO., LTD,

                      Defendants.


                     MOTION FOR LEAVE TO FILE AN ANSWER

        Defendants Yiwu Wentou Import & Export Co., Ltd, Yiwu Wentou Imp & Exp Co., Ltd,

and Yiwu Charmton Import & Export Co., Ltd (collectively, “Defendants”) file this Motion For

Leave to File an Answer to Plaintiff Patagonia, Inc.’s Amended Complaint (Dkt. No. 10). In

support of their Motion, Defendants submit the accompanying brief.




                                              1
    Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 2 of 8 PageID #:685




Dated: September 4, 2019                    Respectfully submitted,

                                            By: /s/ Daliah Saper
                                            Daliah Saper (local counsel)
                                            Illinois Bar No. 6283932
                                            ds@saperlaw.com
                                            Saper Law Offices, LLC
                                            505 N LaSalle St
                                            Chicago, IL 60654

                                            Timothy T. Wang (pro hac vice to be filed)
                                            Texas Bar No. 24067927
                                            twang@nilawfirm.com
                                            NI, WANG & MASSAND, PLLC
                                            8140 Walnut Hill, Ste. 500
                                            Dallas, TX 75231
                                            Telephone: (972) 331-4600
                                            Fax: (972) 314-0900

                                            ATTORNEY FOR DEFENDANTS
                                            YIWU WENTOU IMPORT & EXPORT
                                            CO., LTD, YIWU WENTOU IMP & EXP
                                            CO., LTD, and YIWU CHARMTON
                                            IMPORT & EXPORT CO., LTD.




                                        2
    Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 3 of 8 PageID #:685




                                 CERTIFICATE OF SERVICE

        I, Daliah Saper, hereby certify that on September 4, 2019, I electronically filed the
foregoing with the Clerk of the U.S. District Court, Northern District of Illinois, Eastern Division,
using the CM/ECF System which will send notification of said filing to all counsel of record.

                                              /s/ Daliah Saper
                                              Daliah Saper
      Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 4 of 8 PageID #:685




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PATAGONIA, INC.,

                         Plaintiff,
                                                                Case No. 19-cv-04740
 v.
                                                               Judge Andrea R. Wood
 YIWU WENTOU IMPORT & EXPORT
 CO., LTD, YIWU WENTOU IMP & EXP                          Magistrate Judge M. David Weis
 CO., LTD, and YIWU CHARMTON
 IMPORT & EXPORT CO., LTD,

                        Defendants.


         BRIEF IN SUPPORT OF MOTION FOR LEAVE TO FILE AN ANSWER

        Defendants Yiwu Wentou Import & Export Co., Ltd, Yiwu Wentou Imp & Exp Co., Ltd,

and Yiwu Charmton Import & Export Co., Ltd (collectively, “Defendants”) file this Brief in

Support of their Motion For Leave to File an Answer to Plaintiff Patagonia, Inc.’s Amended

Complaint (Dkt. No. 10) and would show as follows:

        A court may extend the time for a party to file its answer after the time to do so has expired

under Fed. R. Civ. P. 6(b)(1)(B) “if the party failed to act because of excusable neglect.” Fed. R.

Civ. P. 6(b)(1)(B). Excusable neglect “as used in several of the Federal Rules of Civil Procedure,

is understood to be a somewhat elastic concept.” Pioneer Inv. Servs. v. Brunswick Assocs. Ltd.

P'ship, 507 U.S. 380, 382, 113 S. Ct. 1489, 1491 (1993) (citations omitted). The Supreme Court

has stated that the inquiry for “excusable neglect” is

               at bottom an equitable one, taking account of all relevant
               circumstances surrounding the party's omission. These include . . .
               the danger of prejudice to the [nonmoving party], the length of the
               delay and its potential impact on judicial proceedings, the reason for
               the delay, including whether it was within the reasonable control of
               the movant, and whether the movant acted in good faith.

                                                  1
     Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 5 of 8 PageID #:685




Id. at 380. Furthermore, “[a]s a practical matter, vacating entry of default would serve little purpose

without granting defendants leave to file an answer.” Haertle v. Brennan Inv. Grp., LLC, No. 14-

CV-1347, 2015 U.S. Dist. LEXIS 191074, 2015 WL 12964670, at *2 (E.D. Wis. June 4, 2015).

        As an initial matter, Defendants have neither sought, nor has this Court granted any other

extensions in the matter. Furthermore, there is little danger of prejudice to Plaintiff as this case is

in its infancy and granting leave will cause little to no delay. Plaintiff filed its original sealed

complaint on July 15, 2019. (Dkt. No. 1). On July 18, 2019 Plaintiff filed its Amended Complaint

naming Defendants. (Dkt. No. 10). Plaintiff served its Amended Complaint on Defendants on

August 5, 2019 via email. Defendant’s Answer was due on August 26, 2019. Plaintiff filed its

Motion for Default Judgment on August 29, 2019 (Dkt. No. 30) and set a hearing on Plaintiff’s

Motion for Default Judgment on September 5, 2019 (Dkt. No. 32). On August 27, 2019 counsel

for Plaintiff and Defendants had discussions regarding Defendants’ request for extension of time

to file their answer and Plaintiff opposed. On August 29, 2019 Plaintiff filed its motion for entry

of default and default judgment which is set for hearing on September 5, 2019. Counsel for

Defendants again contacted counsel for Plaintiff on September 4, 2019 to inquire as to whether or

not Plaintiff would consent to the filing of this motion. Plaintiff’s counsel indicated that Plaintiff

has not yet taken a position as to the filing of this motion. In light of this, Defendants retained local

counsel on September 4, 2019 (two business days after the Labor Day holiday), and on this same

day, file this Motion.

        Furthermore, the reasons for Defendants’ delay in answering were not in bad faith or with

the intent to delay the proceedings. Defendants are corporations organized under the law of China

and do not have any U.S. offices or employees. Defendants are also three separate companies who

are defending themselves from identical claims. As such, Defendants required additional time to



                                                   2
    Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 6 of 8 PageID #:685




coordinate with one another in order to retain counsel within this judicial district. In addition,

Defendants have been attempting to settle this matter with Plaintiffs and have been engaging in

good faith discussions to that effect since August 7, 2019.

       For the foregoing reasons, this Court should grant Defendants’ Motion granting Defendants

leave to file the attached Answer to Plaintiff’s Amended Complaint.




                                                 3
Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 7 of 8 PageID #:685




  Dated: September 4, 2019                     Respectfully submitted,

                                               By: /s/ Daliah Saper
                                               Daliah Saper (local counsel)
                                               Illinois Bar No. 6283932
                                               ds@saperlaw.com
                                               Saper Law Offices, LLC
                                               505 N LaSalle St
                                               Chicago, IL 60654

                                               Timothy T. Wang (pro hac vice to be
                                               filed)
                                               Texas Bar No. 24067927
                                               twang@nilawfirm.com
                                               NI, WANG & MASSAND, PLLC
                                               8140 Walnut Hill, Ste. 500
                                               Dallas, TX 75231
                                               Telephone: (972) 331-4600
                                               Fax: (972) 314-0900

                                               ATTORNEY FOR
                                               DEFENDANTS
                                               YIWU WENTOU IMPORT &
                                               EXPORT CO., LTD, YIWU
                                               WENTOU IMP & EXP CO., LTD,
                                               and YIWU CHARMTON
                                               IMPORT & EXPORT CO., LTD.




                                    4
    Case: 1:19-cv-04740 Document #: 35 Filed: 09/04/19 Page 8 of 8 PageID #:685




                                 CERTIFICATE OF SERVICE

        I, Daliah Saper, hereby certify that on September 4, 2019, I electronically filed the
foregoing with the Clerk of the U.S. District Court, Northern District of Illinois, Eastern Division,
using the CM/ECF System which will send notification of said filing to all counsel of record.

                                              /s/ Daliah Saper
                                              Daliah Saper
